Citation Nr: 1608720	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression.  

2.  Entitlement to service connection for a disorder manifested by weight gain.

3.  Entitlement to service connection for a left leg and foot disorder, manifested by tingling, numbness and toe spasms.  

4.  Entitlement to service connection for a disorder of the left arm and left wrist manifested by pain, weakness, tingling, and numbness in the left arm and numbness and tingling in the left wrist.  

5.  Entitlement to a rating in excess of 30 percent for migraine headaches, effective December 8, 2005.  

6.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left ankle sprain, effective August 28, 2009.  
7.  Entitlement an effective date prior to August 28, 2009 for service connection for the residuals of a left ankle sprain.  

8.  Entitlement an effective date prior to August 28, 2009 for a 30 percent rating for degenerative arthritis and intervertebral disc disease of the cervical spine.   

9.  Entitlement an effective date prior to August 28, 2009 for a 30 percent rating for eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to January 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO (the Agency of Original Jurisdiction (AOJ)).  

In April 2015, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The following issue(s) are addressed in the REMAND portion of the decision below:  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression; entitlement to service connection for a disorder manifested by weight gain; entitlement to service connection for a disorder of the left arm and left wrist manifested by pain, weakness, tingling, and numbness in the left arm and numbness and tingling in the left wrist; entitlement to service connection for a left leg and foot disorder, manifested by tingling, numbness and toe spasms; entitlement to a rating in excess of 30 percent for migraine headaches; entitlement to an initial rating in excess of 10 percent for the residuals of a left ankle sprain; and entitlement an effective date prior to August 28, 2009 for service connection for the residuals of a left ankle sprain.  


FINDINGS OF FACT

1.  With resolution of the doubt in her favor, beginning August 28, 2008, the Veteran's cervical spine disorder was manifested primarily by findings approximating weakness, fatigue, spasm, and functional loss due to pain, stiffness and aching. 

2.  With resolution of the doubt in her favor, beginning August 28, 2008, the Veteran's eczema was manifested primarily by repeated flare-ups affecting 30 percent of the body.
  
CONCLUSIONS OF LAW

1.  For the period beginning August 28, 2008, the criteria have been approximated for the assignment of a 30 percent rating for the Veteran's degenerative arthritis and intervertebral disc syndrome of the cervical spine.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 4.3 (2015).  

2.  For the period beginning August 28, 2008, the criteria have been approximated for the assignment of a 30 percent rating for the Veteran's eczema.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to earlier effective dates for her service-connected cervical spine disorder and eczema.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

Following the receipt of the Veteran's claims for increased ratings for her service-connected cervical spine disorder and her service-connected eczema, the RO notified the Veteran of the information and evidence necessary to substantiate and complete her claims.  The RO also notified the Veteran of the evidence to be provided by her and the evidence the VA would attempt to obtain.  In addition, the RO informed the Veteran that in order to establish an increased rating for her service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected her employment and daily life.  38 U.S.C.A. § 5103(a).  The RO also set forth the manner in which it assigned disability ratings and the manner in which it assigned the effective dates of those ratings.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Following the notice to the Veteran, the RO fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  The RO obtained or ensured the presence of the Veteran's service treatment records; records reflecting her VA treatment from July 2004 to February 2012; records reflecting her post-service treatment by private health care providers, such as W. H. V., D.O. and M. K., M.D.; multiple statements from friends and co-workers, and the transcript of her April 2015 hearing before the undersigned Veterans Law Judge.  

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days; the Veteran could submit additional evidence to support her claims.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to any of the Veteran's claims as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA has also examined the Veteran on multiple occasions to determine the severity of her cervical spine disorder and eczema.  The examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented her medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issues of entitlement to effective dates prior to August 28, 2009 for the assignment of ratings for her service-connected cervical spine disorder and eczema.  She has not identified any outstanding evidence which could support any of her claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issues of entitlement to earlier dates for increased ratings for her service connected cervical spine disorder and eczema.  

The Earlier Effective Date Claims

In its December 2009 rating action, the RO increased the Veteran's rating for degenerative arthritis and intervertebral disc disease of the cervical spine from 10 percent to 30 percent.  The RO also increased the Veteran's rating for eczema from 10 percent to 30 percent.  Each of those new ratings was assigned an effective date of August 28, 2009, the date that the RO received the Veteran's claims for increased ratings.  During her hearing, however, the Veteran testified that her symptoms present supporting the RO's actions had been present for at least one year previous to the submission of her claim. 

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On August 28, 2009, the RO received the Veteran's claim for increased ratings of the Veteran's cervical spine and skin disorders.  

In May 2008, during treatment by R. P. M.D., the Veteran reported a five year history of an itchy skin rash on arms, back of legs and ears diagnosed as eczema. It was noted that her skin symptoms lasted for two weeks approximately every four weeks.  On examination, she had dry eczematous skin lesions on both arms.

In June 2008, a privately performed MRI of the cervical spine revealed slight reversal of the cervical curvature.  Multilevel spondylosis caused mild spinal canal narrowing at several levels.  Narrowing was most prominent at C-6 with slight cord effacement on the left.  Milder degenerative changes were also noted.  

During a July 2008 VA examination, the Veteran reported that her cervical spine disorder was productive of stiffness, visual disturbances, weakness, numbness, malaise, bowel complaints, and dizziness.  She stated that she had pain at the base of the neck which radiated constantly.  Her symptoms were reportedly relieved by prescribed medications, and she noted that her cervical spine condition had not resulted in any incapacitation.  Her functional impairments were fatigue and difficulty exercising. On examination, the Veteran's cervical spine motion was noted as flexion from 0 to 45 degrees; extension from 0 to 45 degrees; lateral flexion from 0 to 45 degrees, bilaterally and rotation from 0 to 80 degrees, bilaterally. However, repetitive testing produced pain. While the examiner reported no additional limitation of motion, the Veteran then and thereafter reported significant pain on functioning. 

In August 2009, during neurologic treatment by M. A. K., M.D., the Veteran had decreased neck showed decreased range of motion in all directions.  There was significant muscle spasm throughout the neck, and sensation was decreased.  Motor strength and tone and coordination were all normal.  Cervical traction, a cervical collar, and TENS unit were prescribed.  
  
In an unsigned statement, dated in September 2009, R. K. the Veteran's co-worker reported that the Veteran's pain affected her ability to perform her role at work and required repositioning of equipment she used in her job.  Her pain also impaired her ability to interact with her son.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart, supra.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's degenerative arthritis and intervertebral disc syndrome of the cervical spine are rated in one of two ways:  either on the basis of the total duration of incapacitating episodes under 38 C.F.R. § 4.71a, Diagnostic Code 5243 or on the basis of the following general rating formula. 

Under these criteria, a 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine; and a 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.

The RO has rated the Veteran's skin disorder by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2015).  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  

The Board has reviewed the evidence and finds that with resolution of the doubt in her favor, the evidence of both the cervical spine disorder and eczema approximates findings supportive of the assignment of a 30 percent rating for each disorder under facts found, beginning one year prior to the date of the current claims. 
 

ORDER

A 30 percent rating for the Veteran's cervical lumbar strain and intervertebral disc syndrome is granted for the period beginning August 28, 2008.  

A 30 percent rating for the Veterans disorder characterized as eczema is granted for the period beginning August 28, 2008.


REMAND

The Veteran has filed a timely February 2010 notice of disagreement as to denials of benefits in an August 2009 and a December 2009 rating decision. The case is remanded to the AOJ for the following actions:

1.  The AOJ must issue a Statement of the Case with respect to the following issues:  

a. Service connection for a disorder manifested by weight gain.

b. Service connection for a disorder of the left arm and left wrist manifested by pain, weakness, tingling, and numbness in the left arm and numbness and tingling in the left wrist.  

c. Service connection for a left leg and foot disorder, manifested by tingling, numbness and toe spasms.  

d. A rating in excess of 30 percent for migraine headaches.  

e. An initial rating in excess of 10 percent for the residuals of a left ankle sprain.  

f. An effective date prior to August 28, 2009 for service connection for the residuals of a left ankle sprain.  

Continue appellate proceedings if the Veteran completes her appeal. 
2.  The AOJ must request a copy of all of the Veteran's mental health treatment records, including that dated back to August 2004 at the VA Medical Center in Temple, Texas.  

Efforts to obtain such report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such report must be verified by each federal department or agency from whom it is sought.  

3. When the actions in part 2 have been completed, undertake any other indicated development. Then, the AOJ must readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression. THE RO'S ATTENTION IS CALLED TO THE VETERAN'S DECEMBER 2011 SUBMISSION, WHERE SHE CLAIMS SERVICE CONNECTION FOR PTSD AND AN ANXIETY DISORDER, APPARENTLY SEPARATE FROM HER CLAIM DEPRESSION. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


